Exhibit 10.1 

 

ZONED PROPERTIES, INC.

STOCK OPTION GRANT NOTICE AN D AGREEMENT

 

Zoned Properties, Inc., a Nevada Corporation (the "Company"), pursuant to its
October 1, 2014 Employee Stock Option Plan (the "Plan"), hereby grants to the
holder listed below ("Participant"), an option to purchase the number of shares
of the Company's common stock, par value $0.001 ("Stock), set forth below (the
"Option"). The Option is subject to all of the terms and conditions set forth
herein and is the Stock Option Agreement attached hereto as Exhibit A (the
"Stock Option Agreement) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Stock Option
Agreement.

 

Participant: Bryan McLaren

Grant Date: December 30, 2015

Exercise Price per Share: $1.00

Total Exercise Price: $250,000

Total Number of Shares: 250,000

Subject to the Option: Exhibit A

Expiration Date: December 30, 2026

 



Type of Option: ☒      Incentive Stock Option                
☐     Non-Qualified Stock Option     Vesting Schedule: This Option shall vest
and become exercisable for the shares of Stock as follows: (i) TWENTY FIVE
THOUSAND (25,000) shares shall vest on the date that is the Grant Date and (ii)
an additional TWENTY FIVE THOUSAND (25,000) shares shall vest on each TWELVE
(12) month(s) thereafter, so that all of the Option shares shall be vested on
the TEN (10) year anniversary of the Grant Date.

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binging, conclusion and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan or relation to the Option.

 

Zoned Properties, Inc.   Participating Individual           By: /s/ Bryan
McLaren   By: /s/ Bryan McLaren Name: Bryan McLaren   Name: Bryan McLaren Title:
President & CEO   Title: Date: 12-20-2015   Date: 12-20-2015

